Title: Proclamation concerning Persons Swearing British Allegiance, 25 January 1777
From: Washington, George
To: 



[Morristown, 25 January 1777]

By his Excellency GEORGE WASHINGTON, Esq; General and Commander in Chief of all the forces of the United States of America.    
PROCLAMATION.
WHEREAS several persons, inhabitants of the United States of America, influenced by inimical motives, intimidated by the threats of the enemy, or deluded by a Proclamation issued the 30th of November last, by Lord and General Howe, stiled the King’s Commissioners for granting pardons, &c. (now at open war and invading these states) have been so lost to the interest and welfare of their country, as to repair to the enemy, sign a declaration of fidelity, and, in some instances, have been compelled to take oaths of allegiance, and to engage not to take up arms, or encourage others so to do, against the King of Great-Britain. And whereas it has become necessary to distinguish between the friends of America and those of Great-Britain, inhabitants of these States, and that every man who receives a protection from and is a subject of any State (not being conscientiously scrupulous against bearing arms) should stand ready to defend the same against every hostile invasion, I do therefore, in behalf of the United States, by virtue

of the powers committed to me by Congress, hereby strictly command and require every person, having subscribed such declaration, taken such oaths, and accepted protection and certificates from Lord or General Howe, or any person acting under their authority, forthwith to repair to Head-Quarters, or to the quarters of the nearest general officer of the Continental Army or Militia (until farther provision can be made by the civil authority) and there deliver up such protections, certificates, and passports, and take the oath of allegiance to the United States of America. Nevertheless, hereby granting full liberty to all such as prefer the interest and protection of Great-Britain to the freedom and happiness of their country, forthwith to withdraw themselves and families within the enemy’s lines. And I do hereby declare that all and every person, who may neglect or refuse to comply with this order, within thirty days from the date hereof, will be deemed adherents to the King of Great-Britain, and treated as common enemies of the American States.


Given at Heard-Quarters, Morris-Town, January 25, 1777.
 GEORGE WASHINGTON.
By his Excellency’s command,
Robert H. Harrison, Secretary.

